Citation Nr: 1641192	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher, compensable initial rating for bilateral pes planus.

2.  Entitlement to a higher, compensable initial rating for a low back disability.

3.  Entitlement to service connection for a psychiatric disorder manifested by anxiety.

4.  Entitlement to service connection for arthritis of the feet.  

5.  Entitlement to service connection for essential tremors.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for asthma.  

8.  Entitlement to service connection for perennial allergic rhinosinusitis. 

9.  Entitlement to service connection for right ankle sprain.


10.  Entitlement to service connection for chondromalacia patella of the right knee.

11.  Entitlement to service connection for acne vulgaris.

12.  Entitlement to service connection for bilateral bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993 and from June 2004 to May 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of a physical claims file as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran by her VA Form 9 submitted in May 2011 requested a hearing before a Veterans Law Judge at the Board to address her appealed claims.  In May 2016 the Board sent the Veteran a letter in May 2016 requesting clarification as to the type of hearing she desired, but she did not reply to this request.  However, by an appellate brief received in October 2016, the Veteran's authorized representative informed that she did not withdraw her request for her hearing and hence her desire for a hearing remains, notwithstanding her failure to reply to the May 2016 request.  As a desire to attend a Board hearing at the RO was identified on the VA Form 9, the Board will remand this case to schedule the Veteran for a Board videoconference hearing or Travel Board hearing, whichever will be more expedient.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing or Travel Board hearing, whichever will be more expedient.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




